Filed 10/26/20
                 CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION TWO


 BERNIE CHACON,                          B299031

        Plaintiff and Appellant,         (Los Angeles County
                                         Super. Ct. No. BC699433)
        v.

 UNION PACIFIC RAILROAD,

        Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. William F. Fahey, Judge. Reversed and
remanded with directions.
      Marc J. Bern & Partners, D. Shawn Burkley and James
West for Plaintiff and Appellant.
      Berkes Crane Robinson & Seal, Viiu Spangler Khare,
Steven M. Crane, Barbara S. Hodous and Rebecca A. Bellow for
Defendant and Respondent.
               _________________________________
      Bernie Chacon appeals from a judgment against him
following a successful motion for judgment on the pleadings by
respondent Union Pacific Railroad Company (Union Pacific).
Chacon brought this action against Union Pacific in March 2018
under the Federal Employers’ Liability Act (FELA), title 45
United States Code section 51 et seq. Chacon alleges that he
developed a sarcoma as a result of his exposure to diesel fumes
and other carcinogenic substances while working as a diesel
mechanic for Union Pacific (and for a predecessor, Southern
Pacific) for 31 years.
      Chacon previously sued Union Pacific for damages arising
from an unrelated 2007 accident. The parties settled that case in
2010. As part of the settlement, Chacon executed a release of all
claims arising from his employment, including any claims
concerning exposure to toxic chemicals or fumes. That release
was the basis for Union Pacific’s successful motion for judgment
on the pleadings in this case.
      The issue in this appeal is whether Chacon could validly
release future claims unrelated to the particular injury that was
the subject of his prior lawsuit and settlement. Section 5 of
FELA (45 U.S.C. § 55) invalidates any contractual provision “the
purpose or intent of which shall be to enable any common carrier
to exempt itself from any liability created by this act [FELA].” 1
The United States Supreme Court long ago concluded that this
provision does not apply to a release provided in settlement of a
specific liability claim. (See Callen v. Pennsylvania R. Co. (1948)
332 U.S. 625, 631 (Callen).) However, federal law, which governs


      1 Subsequent undesignated statutory references are to title
45 of the United States Code.




                                 2
here, is unsettled as to whether such a release may properly
extend to known risks that have not yet caused any injury.
       No California case has yet considered this issue. We
conclude that the “bright line” rule described in Babbitt v.
Norfolk & W. Ry. (6th Cir. 1997) 104 F.3d 89 (Babbitt) best
conforms to the governing statute and to the United States
Supreme Court opinions interpreting it. Under that rule, which
we partially adopt (with a limitation on the scope of our decision
explained below), a release of a FELA claim is valid only to the
extent that it applies to a “bargained-for settlement of a known
claim for a specific injury.” (Id. at p. 93.)
       The release at issue here purported to extend to future
claims unrelated to the particular injury that Chacon previously
settled. To that extent it is invalid. We therefore reverse and
remand for further proceedings on Chacon’s complaint.
                          BACKGROUND
1.     The Release
       Chacon worked for Union Pacific 2 as a diesel mechanic
from 1976 to 2007. In 2009, Chacon sued Union Pacific in Los
Angeles Superior Court for injuries arising from an accident that
occurred in 2007.
       The parties settled that action in 2010. As part of the
settlement, Union Pacific paid Chacon $203,843.81, and Chacon
agreed to resign permanently from Union Pacific.
       Chacon also provided a broadly worded release (Release).
Chacon agreed to release all claims arising from the 2007
accident. In addition, he agreed to release “any and all liabilities,


      2References to Union Pacific include its predecessor,
Southern Pacific.




                                  3
causes of action, claims, actions, or rights, known or unknown,
arising from [Chacon’s] employment.” The Release stated that
“[i]t is [Chacon’s] intent and the intent of Union Pacific to
completely and irrevocably settle by this Release and Settlement
Agreement, all claims of any kind or nature, arising out of
[Chacon’s] employment with Union Pacific, including all claims
and/or causes of action and/or liability of any kind or nature, for
any medical condition or injury arising out of any exposure at any
time during [Chacon’s] employment to any toxic chemical, and/or
environmental substance, condition and/or fumes.”
2.      Chacon’s Complaint
        Chacon filed his complaint in this action in March 2018.
The complaint asserted a single cause of action for a violation of
FELA. Chacon alleged that, while employed at Union Pacific, he
was “exposed to various toxic substances and carcinogens,
including but not limited to diesel fuel/exhaust, benzene,
creosote, and rock/mineral dust and fibers.” Chacon claimed that
this exposure “caused or contributed to his development of
sarcoma of the right thigh.” He alleged that Union Pacific was
negligent in its use of known carcinogenic materials in its
operation.
3.      Proceedings in the Trial Court
        In April 2019, Union Pacific moved for judgment on the
pleadings on the ground that Chacon had released his claims in
the Release. In connection with its motion, Union Pacific
requested that the trial court take judicial notice of the Release
and the related settlement agreement (Settlement Agreement).
Chacon did not oppose the request.
        The trial court granted the motion. The court concluded
that Chacon had the burden to establish that the Release was




                                4
invalid, but that Chacon had not “provided his declaration, or any
other proffered evidence” to show fraud, mutual mistake, or
inadequate consideration. The court rejected Chacon’s argument
that the validity of the Release was a jury question, noting that
Chacon had waived jury by failing to deposit jury fees and that,
in any event, “it is a judicial function to determine the plain
meaning of the language of a written instrument, such as a
settlement agreement.” The court also rejected Chacon’s
argument that Union Pacific’s answer failed to assert release as
an affirmative defense.
       The trial court concluded that “the plain meaning of the
2010 release is to bar plaintiff from proceeding against this
defendant on a claim of personal injury (cancer) due to his
exposure to toxic chemicals. As of the date he signed the
settlement agreement and release, plaintiff had not worked for
defendant for three years. Nevertheless, he agreed to ‘completely
and irrevocably settle . . . all claims of any kind or nature arising
out of [his] employment . . . including all claims . . . for any
medical condition or injury arising out of any exposure at any
time during his employment to any toxic chemical.’ This
language could not be more clear.” Citing Wicker v. CONRAIL
(3d Cir.1998) 142 F.3d 690 (Wicker) (discussed further below), the
trial court also found that, “in the absence of any facts to the
contrary, this agreement evinces an awareness by plaintiff that
there was a known risk of toxic chemical exposure during the
course of his employment.”
                            DISCUSSION
1.     Judicial Notice and the Standard of Review
       We review an order granting a motion for judgment on the
pleadings as a matter of law, applying the same standard that




                                 5
governs review of an order sustaining a demurrer. (Evans v.
California Trailer Court, Inc. (1994) 28 Cal. App. 4th 540, 548.)
The grounds for the motion must appear on the face of the
complaint or be based on matters that may be judicially noticed.
(Ibid.) We accept the material allegations of the complaint as
true. (Kimmel v. Goland (1990) 51 Cal. 3d 202, 205.)
       The basis for Union Pacific’s motion for judgment on the
pleadings was the Settlement Agreement and the Release. The
trial court took judicial notice of those documents at Union
Pacific’s request, without objection by Chacon. However, Chacon
now argues that judicial notice of those documents was improper
because there are disputed extrinsic facts “as to the Release’s
contents.” 3
       Under Evidence Code section 452, a court may take judicial
notice of “[f]acts and propositions that are not reasonably subject
to dispute and are capable of immediate and accurate
determination by resort to sources of reasonably indisputable
accuracy.” (Evid. Code, § 452, subd. (h).) And, under Evidence
Code section 453, a trial court “shall” take judicial notice of
matters specified in section 452 upon request if the requesting
party provides sufficient notice and information. The existence


      3 A plaintiff may choose to bring a FELA action in either
federal or state court. (§ 56.) State courts apply federal law to
substantive issues and state law to procedural issues, unless a
state procedure denies a federal right. (Lund v. San Juaquin
Valley Railroad (2003) 31 Cal. 4th 1, 6–7.) Neither party here
argues that applying California law on judicial notice and the
procedure for interpreting written instruments would deny any
substantive federal right. We therefore apply state law to those
issues.




                                 6
and contents of a written agreement may be the proper subject of
judicial notice if there is no factual dispute that the document is
genuine and accurate. (See Performance Plastering v. Richmond
American Homes of California, Inc. (2007) 153 Cal. App. 4th 659,
666, fn. 2 [taking judicial notice of settlement agreements on
demurrer “as there is and can be no factual dispute concerning
the contents of the agreements”].)
       Although Chacon asserts that the “contents” of the
Settlement Agreement and Release are disputed, he did not
contend in the trial court, and does not argue on appeal, that
those documents are fraudulent or that their contents are
different from the documents that he signed. He does not deny
that he entered into the Settlement Agreement and executed the
Release. Thus, Chacon’s actual dispute is not with the contents
of the documents that Union Pacific offered in support of its
motion, but rather with the legal effect and proper interpretation
of those documents.
       Taking judicial notice of a written agreement’s contents is
not the same as taking judicial notice of a particular
interpretation of the agreement. Cases that Chacon cites make
this point. As the court explained in Fremont Indemnity Co. v.
Fremont General Corp. (2007) 148 Cal. App. 4th 97, “Although the
existence of a document may be judicially noticeable, the truth of
the statements contained in the document and its proper
interpretation are not subject to judicial notice if those matters
are reasonably disputable.” (Id. at p. 113, italics added; see also
Joslin v. H.A.S. Ins. Brokerage (1986) 184 Cal. App. 3d 369, 374
[“Taking judicial notice of a document is not the same as
accepting the truth of its contents or accepting a particular
interpretation of its meaning”].)




                                 7
       Thus, the trial court properly took judicial notice of the
Settlement Agreement and the Release. Having done so, the
court could consider those documents in ruling upon Union
Pacific’s motion for judgment on the pleadings. We may also
consider those documents in reviewing the trial court’s ruling.
(Evid. Code, § 459, subd. (a).)
       In doing so, we analyze disputes about the proper
interpretation of the documents according to the usual rules that
govern the interpretation of written instruments. If the language
of the agreement is unambiguous and no disputed extrinsic
evidence bears upon its meaning, interpretation of the document
is a legal issue for the court. (Parsons v. Bristol Development Co.
(1965) 62 Cal. 2d 861, 865 [“It is therefore solely a judicial
function to interpret a written instrument unless the
interpretation turns upon the credibility of extrinsic evidence”].)
       Here, the issue is the validity of the Release under section
55 insofar as the Release purports to release the claims that
Chacon asserts in his complaint. That is an issue of law if it can
be resolved from the face of the Release. As discussed below, we
conclude that the Release is invalid as a matter of law with
respect to Chacon’s claims in this action.
2.     Under Section 55, Chacon Could Not Validly
       Release Future Claims Unrelated to the Claim
       He Settled
       a.      FELA’s provisions and purpose
       Section 1 of FELA provides that “every common carrier by
railroad . . . shall be liable in damages to any person suffering
injury while he is employed by such carrier . . . for such injury or
death resulting in whole or in part from the negligence of any of
the officers, agents, or employees of such carrier.” (§ 51.)




                                 8
Congress enacted this provision in 1908 “[c]ognizant of the
physical dangers of railroading that resulted in the death or
maiming of thousands of workers every year.” (Conrail v.
Gottshall (1994) 512 U.S. 532, 542 (Gottshall).) In light of these
dangers, Congress “crafted a federal remedy that shifted part of
the ‘human overhead’ of doing business from employees to their
employers.” (Ibid., quoting Tiller v. Atlantic Coast Line R. Co.
(1943) 318 U.S. 54, 58; see Norfolk & Western Ry. v. Ayers (2003)
538 U.S. 135, 144–145 (Norfolk).) In addition to establishing the
right to seek damages for an employer’s negligence under section
51, FELA abolished common law tort defenses that “had
effectively barred recovery by injured workers,” such as the fellow
servant rule, contributory negligence (which FELA replaced with
comparative negligence), and assumption of risk (eliminated in a
1939 amendment). (Gottshall, at pp. 542–543; see §§ 53–55.)
        In section 55, Congress also “prohibited employers from
exempting themselves from FELA through contract.” (Gottshall,
supra, 512 U.S. at p. 543.) Section 55 states in full: “Any
contract, rule, regulation, or device whatsoever, the purpose or
intent of which shall be to enable any common carrier to exempt
itself from any liability created by this act [45 U.S.C. § 51 et seq.],
shall to that extent be void: Provided, That in any action brought
against any such common carrier under or by virtue of any of the
provisions of this act [ibid.], such common carrier may set off
therein any sum it has contributed or paid to any insurance,
relief benefit, or indemnity that may have been paid to the
injured employee or the person entitled thereto on account of the
injury or death for which said action was brought.” (§ 55.)
        In Callen, the United States Supreme Court held that a
release that a railroad employee provided in connection with the




                                  9
settlement of a negligence claim did not fall within the scope of
section 55. (Callen, supra, 332 U.S. at pp. 630–631.) The
employee in that case received compensation for a claim arising
from an on-the-job accident, and in return provided the railroad
employer with a general release of all “ ‘claims and demands’ ”
arising from injuries he sustained in the accident. (Id. at pp.
626–627.) The court concluded that “[i]t is obvious that a release
is not a device to exempt from liability but is a means of
compromising a claimed liability and to that extent recognizing
its possibility. Where controversies exist as to whether there is
liability, and if so for how much, Congress has not said that
parties may not settle their claims without litigation.” (Id. at
p. 631.)
       Thus, under Callen, it is clear that section 55 does not
prohibit a release in connection with the settlement of claims
arising from a particular incident of alleged negligence. But
Callen did not explain, and the court has not yet considered, the
scope of a valid release in connection with such a settlement. In
particular, the court has not decided the question presented here:
Whether a railroad employee can provide a valid release of
future, unrelated claims when settling a claim arising from a
particular injury.
       b.     Lower court decisions concerning the scope
              of a permissible release under section 55
       The “validity of releases under [FELA] raises a federal
question to be determined by federal rather than state law.”
(Dice v. Akron, C. & Y. R. Co. (1952) 342 U.S. 359, 361 (Dice).) In
interpreting federal law, we are of course bound by decisions of
the United States Supreme Court. However, the “ ‘prevailing
view’ ” is that a California state court may “make an independent




                                10
determination of federal law where lower federal court
precedents are divided.” (Fair v. BNSF Railway Co. (2015) 238
Cal. App. 4th 269, 287, fn. 10, quoting 9 Witkin, Cal. Procedure
(5th ed. 2008) Appeal, § 506, pp. 569–570; see Rohr Aircraft Corp.
v. County of San Diego (1959) 51 Cal. 2d 759, 764 [“Where lower
federal court precedents are divided or lacking, state courts must
necessarily make an independent determination of federal law”],
revd. on other grounds, 362 U.S. 628; Lockhart v. Fretwell (1993)
506 U.S. 364, 376, conc. Opn. of Thomas, J. [“neither federal
supremacy nor any other principle of federal law requires that a
state court’s interpretation of federal law give way to a (lower)
federal court’s interpretation”].)
       The federal courts are divided in their views on the
permissible scope of releases under section 55. In Babbitt, the
Sixth Circuit held that “[t]o be valid, a release must reflect a
bargained-for settlement of a known claim for a specific injury, as
contrasted with an attempt to extinguish potential future claims
the employee might have arising from injuries known or
unknown by him.” (Babbitt, supra, 104 F.3d at p. 93.) The court
in that case considered the validity of general releases the
plaintiffs had provided in connection with an early retirement
program. (Id. at p. 90.) The program offered railroad employees
a lump sum payment and the continuation of benefits in return
for early retirement and a release. (Ibid.) The release purported
to preclude claims “of any kind whatsoever, known or unknown,”
arising from the plaintiffs’ employment. (Id. at p. 91, fn. 2.) The
plaintiffs later sued for hearing loss that they claimed they
suffered from noisy conditions during their railroad employment.
(Id. at p. 90.)




                                11
       The court contrasted the United States Supreme Court’s
opinion in Callen with several other decisions by the court that
invalidated general releases provided by railroad employees. In
Callen, “the employer and employee executed a contract that
settled an actual controversy, i.e., liability for the plaintiff’s
specific injuries.” (Babbitt, supra, 104 F.3d at p. 92; see Callen,
supra, 332 U.S. at p. 631.) In contrast, in Philadelphia, B. & W.
R. Co. v. Schubert (1912) 224 U.S. 603 (Schubert) and Duncan v.
Thompson (1941) 315 U.S. 1 (Duncan), railroad employees
executed general releases without settling “claims for specific
injuries.” (See Babbitt, at pp. 92–93.) In Shubert, the court held
that section 55 invalidated a general release given as a condition
of accepting injury benefits from an employer-operated relief
fund. (Babbitt, at p. 92, citing Schubert, at pp. 606–607, 612.)
And in Duncan, the court held that a release an employee
provided in exchange for accepting money for living expenses
following an injury was invalid because the employee “never
actually settled his claim.” (Babbitt, at p. 92, citing Duncan, at
pp. 7–8.)
       From these decisions, the court in Babbitt concluded that
“where there exists a dispute between an employer and employee
with respect to a FELA claim, the parties may release their
specific claims as part of an out-of-court settlement without
contravening the [FELA]. However, where the release was not
executed as part of a specific settlement of FELA claims, [section
55] precludes the employer from claiming the release as a bar to
liability.” (Babbitt, supra, 104 F.3d at p. 93.) Because the
district court in Babbitt had not analyzed whether the releases
the plaintiff employees had provided were intended to resolve a




                                12
claim of liability for the specific injuries in controversy, the court
remanded for that purpose. (Ibid.)
       In Wicker, supra, 142 F.3d 690, the Third Circuit took a
different approach. The court surveyed the relevant cases from
the United States Supreme Court and other courts, including
Babbitt, and concluded that to be valid under section 55, a
release need not necessarily be limited to settlement of a specific,
existing claim. Rather, the court held that “a release does not
violate [section 55] provided it is executed for valid consideration
as part of a settlement, and the scope of the release is limited to
those risks which are known to the parties at the time the release
is signed.” (Id. at p. 701.)
       Thus, in contrast to the Sixth Circuit in Babbitt, the Third
Circuit in Wicker adopted a rule that permits a railroad employee
to release claims for possible future injuries, provided the
employee is aware of particular risks and intends to release
claims arising from those risks. 4 The court noted that a “bright
line” rule like the one described in Babbitt “has the benefit of
predictability.” (Wicker, supra, 142 F.3d at p. 700.) But the court
reasoned that “it is entirely conceivable that both employee and

      4 The court recognized that determining the parties’ intent
to waive particular risks is a “fact-intensive process” that cannot
necessarily be determined from the release alone. (Wicker, supra,
142 F.3d at p. 701.) Indeed, the court concluded that the releases
at issue in that case were invalid. The plaintiffs had all signed
broad releases after claiming various work injuries and later
sued on new claims allegedly arising from exposure to harmful
chemicals. The court concluded that there was “no evidence that
any of the plaintiffs, despite being represented by counsel, was
aware of the potential health risks to which he had been
exposed.” (Id. at p. 702.)




                                 13
employer could fully comprehend future risks and potential
liabilities and, for different reasons, want an immediate and
permanent settlement.” (Ibid.) The court distinguished Schubert
and Duncan on the ground that those cases did not involve
negotiated settlements of existing controversies. The court
characterized the holdings in those cases as establishing that “a
release of FELA claims given as a condition of employment, or
signed without negotiation, is void under [section 55].” (Ibid.)
       Cases following Babbitt and Wicker have varied in their
approaches. Some courts have adopted the reasoning in Babbitt. 5
An apparent majority of courts follows Wicker. 6 Other courts
have attempted to reconcile the two decisions 7 or have decided
that the particular releases at issue in the case at hand would be
void under either standard and therefore no choice is necessary. 8
       Importantly, some of the courts that have adopted or
expressed approval of the Wicker “risk of harm” standard also
appear to have grafted a limitation on that standard that would


      5See, e.g., Arpin v. Conrail (Ohio Ct. App. 2016) 2016-
Ohio-8313 [75 N.E.3d 948, 955]; Stephens v. Alabama State Docks
Terminal Ry. (Ala. Civ. App. 1998) 723 So. 2d 83, 87.
      6See, e.g., Cole v. Norfolk S. Ry. Co. (2017) 294 Va. 92 [803
S.E.2d 346] (Cole); Ill. Cent. R.R. v. Acuff (Miss. 2006) 950 So. 2d
947, 960; Jaqua v. Canadian Nat’l R.R. (2007) 274 Mich. App.
540, 542 [734 N.W.2d 228].
      7 See, e.g., Ratliff v. Norfolk S. Ry. Co. (2009) 224 W. Va. 13,
23 [680 S.E.2d 28, 38] [“we perceive that the Babbitt and Wicker
cases actually set out different standards to be applied in
different circumstances”].
      8See, e.g., Molder v. BNSF Ry. Co. (E.D.Wash. 2019) 2019
U.S.Dist.LEXIS 26145, at p. *10.




                                 14
preclude the release of some known risks. That limitation
requires that claims from potential future injuries may be
released only if they have some relationship to the claim that is
being compromised. 9 (See, e.g., Murphy v. Union Pac. R.R. Co.
(Ct. App. Ark. 2019) 2019 Ark.App. 169, *11–*12 [574 S.W.3d
676] [the Wicker standard “ ‘permits enforcement not only for the
specific injuries already manifested at the time of its execution
but also any risks of future injury which the parties specifically
contemplated in its execution, so long as those risks are properly
within the ambit of the claim compromised’ ”], quoting Oliverio v.
Consol. Rail Corp. (N.Y. Sup. Ct. 2006) 14 Misc. 3d 219, 822
N.Y.S.2d 699, 702, italics added; Daniels v. Union Pac. R.R. Co.
(Ct. App. Ill. 2009) 388 Ill. App. 3d 850, 859 [904 N.E.2d 1003]
[“Even under the more expansive holding of Wicker, which
permits releases of known risks, releases must address a specific
instance of disputed liability. In other words, any intention to
prevent a claim unrelated to the one compromised would be void
under [section 55]”]; Langrell v. Union Pac. R.R. Co. (D. Neb.
2020) 2020 U.S. Dist.LEXIS 99509, at p. *12 [“a release that
evidences an intent to preclude a claim that is unrelated to the
one compromised will be void under [section 55] because there is
no controversy or dispute about a potential claim for the parties
to settle”].)




      9 The court in Wicker apparently did not contemplate such
a limitation. The toxic chemical exposure claims that the
plaintiffs asserted in that case were unrelated to the injuries
underlying the prior claims that they settled. (See Wicker, supra,
142 F.3d at pp. 692–694.)




                                15
      c.      Section 55 precludes the release of future
              unrelated claims
       We conclude that the “bright line” rule explained in Babbitt
is more consistent with section 55 and with the United States
Supreme Court decisions interpreting it, at least as applied to the
purported release of unrelated future claims.
       First, a railroad employee who provides a release of
possible future claims against a railroad employer while settling
a specific injury claim is not in a materially different position
from an employee who provides such a release in other contexts.
The court’s opinions in Schubert and Duncan show that the
payment of compensation is not itself sufficient to remove a
release from the scope of section 55. In return for the releases
they provided, the plaintiff in Schubert received benefits from a
relief fund and the plaintiff in Duncan received compensation for
his living expenses after suffering an injury. (See Schubert,
supra, 224 U.S. at pp. 607–608; Duncan, supra, 315 U.S. at p. 3.)
Yet those releases were still invalid. There is no apparent reason
why the payment of compensation for possible injuries from
future claims should be treated any differently just because such
compensation is paid in connection with the settlement of some
existing, unrelated claim.
       Nor is the fact that a release is negotiated a material
difference. Section 55 invalidates releases “the purpose or intent
of which shall be to enable any common carrier to exempt itself
from liability.” That section does not create an exception for
situations in which an employee knowingly assents to the
employer’s “purpose or intent” in return for negotiated
compensation.




                                16
       There are good reasons not to read such an exception into
section 55. A railroad employer is likely to have more knowledge
of the risks created by its own conduct than the employee who
agrees to waive those risks. And the employer will certainly have
more control over its conduct to avoid the negligence that is a
prerequisite to a FELA claim. 10


      10 It is also immaterial whether a plaintiff continues his or
her employment with a railroad after providing a release or, like
Chacon, provides the release in connection with his or her
severance from the company. The language of section 55 broadly
applies to “[a]ny contract, rule, regulation, or device whatsoever.”
In Duncan, the court rejected an argument that section 55 only
applies to releases provided before an injury occurs. (Duncan,
supra, 315 U.S. at pp. 5–6.) In doing so, the court noted that the
comprehensive language of section 55 replaced a prior version of
section 55 that was limited to a “ ‘contract of employment,
insurance, relief benefit, or indemnity.’ ” (Id. at p. 5.) That
change followed congressional consideration of prior state
statutes limiting valid releases, some of which applied only to
contracts of employment. (Id. at p. 6.) The court concluded that
Congress’s adoption of the broad language of section 55, “without
adding any of the other limitations which some of the state
statutes had embodied, argues persuasively that Congress
wanted [section 55] to have the full effect that its comprehensive
phraseology implies.” (Ibid.)
      Moreover, the distinction between current or former
employment was not significant to the decisions in either Wicker
or Babbitt. The court in Wicker noted Conrail’s argument that
the releases in that case “were executed as part of a settlement of
existing claims and the termination of employment,” and were
therefore “meant to put to rest all present and future claims.”
(Wicker, supra, 142 F.3d at p. 695.) However, the court rested its




                                 17
       The presence of a known risk does not change this analysis.
For example, a railroad employee might be willing to negotiate a
release of any future claims resulting from particular known
accident risks associated with his or her specific job in return for
sufficient compensation. But nothing in section 55 indicates that
such a release would be permissible. Thus, the court’s
observation in Wicker that both employer and employee may
“fully comprehend future risks and potential liabilities” and
nevertheless both desire an “immediate and permanent
settlement” may be true, but it is not a reason to conclude that
section 55 is inapplicable. (See Wicker, supra, 142 F.3d at
p. 700.)
       Second, tethering a valid release to a specific existing claim
is most consistent with the court’s apparent rationale in Callen.
In Callen, the court concluded that a release was valid under
section 55 because it was “a means of compromising a claimed
liability.” (Callen, supra, 332 U.S. at p. 631, italics added.) The
court found no congressional prohibition on the settlement of
claims “without litigation” where there are controversies as to
“whether there is liability, and if so for how much.” (Ibid.)
       The court’s decision permits parties who settle a claim
“without litigation” to achieve finality concerning the claims at
issue. Parties who pursue a dispute to final resolution through
litigation typically obtain a result that would preclude any future
assertion of the same claim due to the doctrine of res judicata, or


decision on other grounds and ultimately concluded that the
releases in that case were invalid. (Id. at pp. 701–702.) And the
releases that the court in Babbitt held were subject to the “bright
line” rule were provided in connection with an early retirement
program. (See Babbitt, supra, 104 F.3d at pp. 90, 93.)




                                 18
the “single action rule.” (See Rest.2d Judgments, § 18, subd. (1);
see Norfolk, supra, 538 U.S. at p. 152, fn. 12.) The holding in
Callen allows parties who settle a claim without litigation to
define the scope of claims that are precluded by their settlement.
But the court in Callen did not suggest that the parties settling
an existing claim would be free to expand a release to include
future unrelated risks.
       Third, the predictability of the Sixth Circuit’s “bright line”
rule is more likely to further the interest of uniformity in
determining liability under FELA in federal and state courts.
(See Dice, supra, 342 U.S. at p. 362 [the validity of releases “is
but one of the many interrelated questions that must constantly
be determined in [FELA] cases according to a uniform federal
law”].) Leaving determination of the validity of releases to a fact-
intensive, case-by-case analysis of particular employees’ intent in
all the federal and state courts—as the Third Circuit’s decision in
Wicker would require—is likely to lead to dissimilar results in
similar cases, undermining the goal of uniform application of
federal law.
       d.    Chacon’s settlement of claims from an
             accident in 2007 did not validly release
             claims in 2018 for alleged exposure to
             carcinogenic substances
       The Release that Chacon provided in settling his prior
lawsuit in 2010 validly applied to all claims arising from the 2007
accident at issue in that litigation. However, for the reasons
discussed above, the Release was invalid to the extent that it
purported to release future, unrelated claims for exposure to “any
toxic chemical, and/or environmental substance, condition and/or




                                 19
fumes.” Thus, the Release does not bar Chacon’s claims in this
litigation.
       We recognize that this holding abrogates the parties’
apparent mutual intent—as stated in the Release—to “completely
and irrevocably settle” such claims. In other contexts courts
generally strive to give effect to such agreements when the
parties’ mutual assent is freely and knowingly given. However,
section 55 creates limitations in FELA cases that do not exist in
other types of litigation. We must give effect to those limitations,
which we interpret to preclude a railroad employee’s release of
unrelated future claims in settling an existing claim.
       However, because Chacon’s claims in this case concern
alleged injury from conduct that is unrelated to the claim that he
previously settled, we need not consider whether section 55
precludes the valid release of a future claim for injury arising
from the same conduct by a railroad employer. In the language of
Callen, the issue presented in that situation is whether possible
future injury from the same negligent conduct underlying the
settlement is part of the “claimed liability” that the parties are
settling. (See Callen, supra, 332 U.S. at p. 631.) Despite the
broad language of the “bright line” test described in Babbitt, that
case did not present this specific issue, and the court did not
decide it. We also do not reach the issue. 11


      11 In particular, we note the complexity of claims resulting
from exposure to asbestos, which can include initial claims for
asbestosis and later claims for a latent disease (mesothelioma)
allegedly resulting from the same exposure. (See Norfolk, supra,
538 U.S. at pp. 152–153 & fn. 12; Cole, supra, 294 Va. at p. 107
[“While an employee who has previously recovered for asbestosis




                                20
                        DISPOSITION
      The judgment is reversed. The case is remanded for
further proceedings on Chacon’s complaint. Chacon is entitled to
his costs on appeal.
      CERTIFIED FOR PUBLICATION.




                                     LUI, P. J.
We concur:




      CHAVEZ, J.




      HOFFSTADT, J.




may bring a second claim if cancer later develops, this does not
mean that he cannot settle his known risk of a future cancer
claim as part of his initial asbestosis action if desired”].) The
issue of whether possible future injury from cancer is a “claimed
liability” in an action for asbestosis that may permissibly be
released in settling that action is not presented here. (See
Callen, supra, 332 U.S. at p. 631.)




                                21